DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 8-14 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2017/0157209) in view of Institute of Medicine (US) Standing Committee on the Scientific Evaluation of Dietary Reference Intakes. (1998). Dietary reference intakes for thiamin, riboflavin, niacin, vitamin B6, folate, vitamin B12, pantothenic acid, biotin, and choline. National Academies Press (US). (Year: 1998) (hereafter referred as IOM). 
Determining the scope and contents of the prior art
Cheng teaches the use of a series of compositions for blocking the damaging effects of morphine or heroin intoxication (emergency drug poisoning), wherein the first phase is providing a patient a composition comprising Cerebrolysin, Piracetam, Cimetidine, Scopolamine Butylbromide, Nefopam, B.C Complex, Vitamin B1, Ascorbic Acid, Ketorolac, Guronsan, Hyoscine Butylbromide and Sukerin, and a second stage where the patient is provided a composition comprising Akineton (Biperiden HCl), wherein a phase preceding the first phase may be administering a composition comprising Vitamin B12. (Figure 2, paragraphs 0007-0012, 0031-0040 and Claims).
Ascertaining the differences between the prior art and the claims at issue
Cheng teaches the instant process but does not discloses methylcobalamin as the species of Vitamin B12 and the dosage of methylcobalamin.
Resolving the level of ordinary skill in the pertinent art
IOM teaches that i) methylcobalamin is an activated form of vitamin B12 and ii) there is no upper intake limit established for vitamin B12 and that all evidence points to any dose being considered safe. (p. 307, 346)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use methylcobalamin as a known activated form of vitamin B12, as per the teaching of IOM. It would have been further prima facie obvious that vitamin B12 can be administered at any dose deemed to be therapeutically effective, due to the teaching of IOM that no upper intake limit is established and that all doses are considered safe. Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2017/0157209) in view of Institute of Medicine (US) Standing Committee on the Scientific Evaluation of Dietary Reference Intakes. (1998). Dietary reference intakes for thiamin, riboflavin, niacin, vitamin B6, folate, vitamin B12, pantothenic acid, biotin, and choline. National Academies Press (US). (Year: 1998) (hereafter referred as IOM) and Olney (US 5,034,400; 1991). 
Determining the scope and contents of the prior art
Cheng teaches the use of a series of compositions for blocking the damaging effects of morphine or heroin intoxication (emergency drug poisoning), wherein the first phase is providing a patient a composition comprising Cerebrolysin, Piracetam, Cimetidine, Scopolamine Butylbromide, Nefopam, B.C Complex, Vitamin B1, Ascorbic Acid, Ketorolac, Guronsan, Hyoscine Butylbromide and Sukerin, and a second stage where the patient is provided a composition comprising Akineton (Biperiden HCl), wherein a phase preceding the first phase may be administering a composition comprising Vitamin B12. (Figure 2, paragraphs 0007-0012, 0031-0040 and Claims).
Ascertaining the differences between the prior art and the claims at issue
Cheng teaches the instant process but does not discloses methylcobalamin as the species of Vitamin B12 and the dosage of methylcobalamin. Further, Cheng does not discloses the dosage of biperiden HCl.
Resolving the level of ordinary skill in the pertinent art
With regard to the difference of methylcobalamin as the species of Vitamin B12 and the dosage of methylcobalamin- IOM teaches that i) methylcobalamin is an activated form of vitamin B12 and ii) there is no upper intake limit established for vitamin B12 and that all evidence points to any dose being considered safe. (p. 307, 346)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use methylcobalamin as a known activated form of vitamin B12, as per the teaching of IOM. It would have been further prima facie obvious that vitamin B12 can be administered at any dose deemed to be therapeutically effective, due to the teaching of IOM that no upper intake limit is established and that all doses are considered safe. Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

With regard to the difference of the dosage of biperiden HCl- Olney teaches that biperiden HCl may be administered to treat neurotoxicity of drugs, such as PCP, at dosages 1, 5, and 10 mg/kg ip. (Col. 15)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Cheng to employ the biperiden dosage of Olney, thereby arriving at the instant invention, because Cheng provides no guidance on biperiden dosage, and it is within the purview of one of ordinary skill in the art to look to analogous art for such guidance. Olney provides such guidance by being analogous art for administering biperiden for treating neurotoxicity of drugs such as PCP. Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 8-11 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of US 10,004,781.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:  The method of ‘781 is directed towards treating an opioid intoxication by performing drug detoxification by administering the infusion of claim 1 followed by administering biperiden HCl”. The claimed subject matter of ‘781 overlaps in scope with that of the instant claims drawn to relieving emergency drug poisoning induced by an opioid intoxication or any drug intoxication.
 
Claims 8-14 in the instant application are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims 1-7 of co-pending US application 16/028474.
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons: 
The method of 16/028474 is directed towards treating drug intoxication by performing drug detoxification by administering the infusion of mecobalamin followed by administering biperiden HCl”. The claimed subject matter of 16028474 overlaps in scope with that of the instant claims drawn to relieving emergency drug poisoning induced by an opioid intoxication or any drug intoxication by administering the infusion of mecobalamin followed by administering biperiden HCl.	 
This is provisional obviousness-type double patenting rejection because the conflicting claims have not been patented yet. 
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623